FILED
                            NOT FOR PUBLICATION                              DEC 30 2009

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 08-50088

              Plaintiff - Appellee,               D.C. No. 2:04-cr-00732-RSWL-3

  v.
                                                  MEMORANDUM *
THERESA HALL, aka Girl Blue,

              Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                    Ronald S.W. Lew, District Judge, Presiding

                     Argued and Submitted December 11, 2009
                               Pasadena, California

Before:       REINHARDT, TROTT, and WARDLAW, Circuit Judges.

       Theresa Hall appeals the district court’s imposition of two supervised release

conditions following her guilty plea to violations of 18 U.S.C. §§ 370 (conspiracy),

2113(a), (d) (attempted and armed bank robbery), and 924(c) (discharge of a

firearm during and in relation to a crime of violence). Hall also appeals the district



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
court’s imposition of a 121-month prison term as unreasonable under 18 U.S.C. §

3553(a). We have jurisdiction under 28 U.S.C. § 1291. We affirm.

      We review for plain error the adequacy of the district court’s notice of

supervised release conditions because Hall did not object at sentencing. See

United States v. Hernandez, 251 F.3d 1247, 1250 (9th Cir. 2001). The district did

not plainly err in providing Hall with notice that it could impose a twenty-hour-

per-week community service condition because U.S.S.G. § 5F1.3 contemplates the

imposition of community service. See United States v. Wise, 391 F.3d 1027,

1032-33 (9th Cir. 2004).

      We likewise review for plain error the challenged supervised release

conditions because Hall did not object at sentencing. See United States v. Sales,

476 F.3d 732, 735 (9th Cir. 2007). The district court did not plainly err in

imposing the community service condition because this condition is related to

Hall’s rehabilitation, further education, and prevention of recidivism. See United

States v. Vega, 545 F.3d 743, 748 (9th Cir. 2008). The district court did not

plainly err in imposing gang-related conditions because of Hall’s known affiliation

with the Rollin’ 30s Harlem Crips gang. See United States v. Soltero, 510 F.3d

858, 865-67 (9th Cir. 2007) (per curiam).




                                            2
      We do not review Hall’s contention that the district court’s imposition of a

121-month sentence was unreasonable under 18 U.S.C. § 3553(a) because, as

demonstrated by the statements of counsel and Hall at sentencing, both the

government and Hall understood that a final offense level of 20 triggered the

appellate waiver in the plea agreement. See United States v. De la Fuente, 8 F.3d

1333, 1337 (9th Cir. 1993) (“In construing an agreement, [we] must determine

what the defendant reasonably understood to be the terms of the agreement when

he pleaded guilty.”).

      We have considered and reject all other issues raised on appeal.

      AFFIRMED.




                                         3